UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 JOEL CASTON,

         Plaintiff,
                 v.                                          Civil Action No. 08-1656 (JDB)
 JAMES BUTLER, et al.,

         Defendants.



                                   MEMORANDUM OPINION

        In its June 26, 2009 Memorandum Opinion and Order, the Court denied defendant’s

motion for summary judgment without prejudice. Caston v. Butler, 629 F. Supp. 2d 20, 23

(D.D.C. 2009). On July 23, 2009, plaintiff filed a “Memorandum in Traverse & Cross Motion

Seeking Summary Judgment,” through which he demands “judgment in his favor on all claims

filed against . . . defendant[,] . . . a declaratory judgment, i.e., a refund of the $5,000.00 retainer

fee, compensatory damages of $5,000.00, and punitive damages of [$]150,000.00[,] [o]r . . relief

by whatever means [the Court] deam’s [sic] necessary.” Id. Defendant has not filed an

opposition.

        The parties do not dispute that defendant Butler’s law firm received a retainer of

$5,000.00 on August 7, 2006, to represent plaintiff in a post-conviction matter. See Compl. ¶ 3

& Ex. 2; Def.’s Mot. for Summ. J. at 2 & Attach (Butler Aff.) ¶ 2. Plaintiff avers that Butler

failed to provide legal services and that he demanded the return of his files and the retainer. See

Compl. ¶¶ 10-13. Although plaintiff’s mother was able to retrieve the files, Butler has not

                                                  -1-
refunded the retainer. See id. ¶¶ 14-16; Pl.’s Mem. in Resp. to Def.’s Mot. to Dismiss for Failure

to State a Claim [#25] ¶ 7.

       Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he judgment sought should be

rendered if the pleadings, the discovery and disclosure materials on file, and any affidavits show

that there is no genuine issue as to any material fact and that the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(c)(2). “If the opposing party does not respond, summary

judgment should, if appropriate, be entered against that party.” Fed. R. Civ. P. 56(e)(2).

       Plaintiff establishes that there is no genuine issue of material fact as to his payment to

Butler of a $5,000.00 retainer fee, his demand for a refund, and Butler’s failure to refund the

retainer. Butler has not submitted his own affidavits, declarations or documentary evidence to

the contrary. The Court will grant plaintiff’s motion for summary judgment in part, and will

enter judgment against Butler and in plaintiff’s favor for $5,000.00. However, because the

record lacks evidence to support plaintiff’s demands for compensatory and punitive damages, the

motion will be denied in part as well.

       An Order accompanies this Memorandum Opinion.



                                                                  /s/
                                                      JOHN D. BATES
DATE: December 4, 2009                                United States District Judge




                                                -2-